MEMORANDUM **
The motion to proceed in forma pauperis is granted. The Clerk shall amend the docket to reflect this status.
This is a petition for review of the Board of Immigration Appeals’ (“BIA”) order dismissing petitioner’s appeal.
Respondent has filed a motion to dismiss this petition for review for lack of jurisdiction. This court construes the motion as motion to dismiss and for summary disposition. So construed, the motion is granted.
To the extent petitioner seeks review of the BIA’s decision affirming that petitioner has not adequately demonstrated that her departure from the United States would result in “exceptional and extremely unusual hardship” to her United States Citizen children, respondent’s motion to dismiss this petition for review for lack of jurisdiction is granted. See 8 U.S.C. § 1252(a)(2)(B)(i); Romero-Torres v. Ashcroft, 327 F.3d 887, 892 (9th Cir.2003); Montero-Martinez v. Ashcroft, 277 F.3d 1137, 1144 (9th Cir.2002).
To the extent that petitioner seeks review of the BIA’s conclusion that there was insufficient evidence of bias on the part of the immigration judge, respondent’s motion for summary disposition is granted because the questions raised by this petition for review are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard). The record does not reflect bias on the part of the immigration judge against petitioner or her case. See Ramos-Vasquez v. INS, 57 F.3d 857, 861 (9th Cir.1995) (this court reviews the BIA’s factual findings for substantial evidence). Accordingly, this petition for review is denied.
All other pending motions are denied as moot. The temporary stay of removal confirmed by Ninth Circuit General Order 6.4(c) shall continue in effect until issuance of the mandate.
PETITION FOR REVIEW DENIED in part; DISMISSED in part.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.